Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of March 29, 2012, by and between Scott K. Ginsburg (“Executive”)
and Digital Generation, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective as of January 1, 2012 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement on the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and Executive, intending
to be legally bound, hereby amend the Agreement as follows:

 

1.                                      Section 3(b) of the Agreement is hereby
amended and restated in its entirety as follows:

 

(b)           Annual Bonus.  In addition to the Salary, for each calendar year
during the Employment Period, Executive shall have an annual target cash bonus
opportunity of 100% of his Salary (the “Bonus”), which shall be payable if 100%
of the performance objectives established by the Board or the Compensation
Committee thereof for such year are achieved.  It is anticipated that 75% of
Executive’s Bonus will be determined based on the Company’s achievement of
financial objectives for the relevant year, including attainment of revenue and
EBITDA goals established by the Board or the Compensation Committee thereof, and
that 25% of Executive’s Bonus will be determined based on subjective individual
objectives for the relevant year established by the Board or the Compensation
Committee thereof.  If performance relative to the performance objectives for
any calendar year equals 90%, then Executive will be entitled to receive a Bonus
equal to 50% of his target cash bonus opportunity for such year.  If performance
relative to the performance objectives for any calendar year equals or exceeds
110%, then Executive will be entitled to receive a Bonus equal to 200% of his
target cash bonus opportunity for such year.  If actual performance of the
Company for a calendar year is between the foregoing achievement levels, the
amount of the Bonus shall be adjusted positively or negatively, respectively, by
mathematical interpolation, as reasonably determined in good faith by the Board
or the Compensation Committee thereof.  Any Bonus that becomes payable pursuant
to this Section 3(b) shall be paid to Executive between January 1 and March 15
of the year following the year for which such Bonus was earned.  Notwithstanding
anything to the contrary contained in this Agreement or any applicable bonus
plan, program or arrangement, but except as provided in Section 4, Executive
shall be entitled to receive any such Bonus only if Executive is employed on the
last business day of the fiscal year to which the Bonus relates.

 

2.                                      The Agreement, as amended hereby, shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Amendment on the date(s) set forth below.

 

 

 

DIGITAL GENERATION, INC.

 

 

Date: May 8, 2012

By:

/s/ John R. Harris

 

Name:

John R. Harris

 

Title:

Director and Chairman of the Compensation Committee

 

 

 

EXECUTIVE

 

 

Date: April 25, 2012

/s/ Scott K. Ginsburg

 

Scott K. Ginsburg

 

2

--------------------------------------------------------------------------------

 